DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I and the species where glucose oxidase is the glycose responsive enzyme, catalase is the hydrogen peroxide scavenging enzyme and mPEG-P(DMAEMA-PBA) is the diblock copolymer in the reply filed on June 15, 2022 is acknowledged.  The traversal is on the grounds that both invention groups fall under 37 CFR § 1.475(b)(2). This argument is unpersuasive because the groups must also satisfy 1.475(b)(1). This rule states “[a]n international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.” Here the groups of inventions do not provide a special technical feature that connects them and the applicant has not provided any specific argument refuting this finding.
In regard to the species election requirement, the applicant argues that they may claim a reasonable number of species according to 37 CFR § 1.141(a). The applicant also notes this stipulation holds “provided the application also includes an allowable claim generic to all the claimed species and all the claims to species in excess of one are written in dependent form (§ 1.75 ) or otherwise include all the limitations of the generic claim”. There is not an allowable claim generic to the species. 
The structure of the named mPEG-P(DMAEMA-PBA) polymer in the response is unclear for several reasons. Given that both 4-bromoethylphenylboronic acid and 4-bromomethylphenylboronic acid are abbreviated “PBA” in the disclosure, the compound being elected is unclear. In addition, “mPEG” is not defined in the body of the specification, so its structure is not known. mPEG-P(DMAEMA-PBA) in claim 2 is stated to represent mPEGn-poly(2-(dimethylamino)ethyl methacrylate-4-(bromoethyl)phenylboronic acid)n1. However the structure of poly(2-(dimethylamino)ethyl methacrylate-4-(bromoethyl)phenylboronic acid is not clear. It appears “poly(2-(dimethylamino)ethyl methacrylate-4-(bromoethyl)phenylboronic acid)” may be intended to represent the reaction product of 4-(bromoethyl)phenylboronic acid and poly(2-(dimethylamino)ethyl methacrylate) and not be an actual chemical name as its recitation in the claim would otherwise suggest. The second reaction scheme in figure 2 shows poly(2-(dimethylamino)ethyl methacrylate) being reacted with 4-(bromomethyl)phenylboronic acid and the result is depicted with a bromide counterion. There is no longer a “bromomethyl” group in the compound; therefore the names given for P(DMAEMA-PBA) appear to be shorthand for reaction products and not chemical names. An unsuccessful attempt was made to get clarity for the election from the applicant’s representative. As a result, the elected polymer will be viewed to be the compound depicted as a mPEG-P(DMAEMA-PBA) that is the final product in the first reaction shown in figure 2 of the disclosure, as shown below:

    PNG
    media_image1.png
    185
    167
    media_image1.png
    Greyscale
.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 


Specification
The disclosure is objected to because of the following informalities: The specification employs the same acronym for two different compounds/polymers which creates confusion over what is intended. Figure 2 shows the following reaction:

    PNG
    media_image2.png
    251
    842
    media_image2.png
    Greyscale

The boxed compound in the reaction is 4-bromomethylphenylboronic acid and the product is called poly(ethylene glycol methyl ether)-block-poly(2-dimethylaminoethylmethacrylate-4-bromomethylphenylboronic acid) which is abbreviated “mPEG-P(DMAEMA-PBA)” in the final product (see example 1). The specification also recites mPEG-P(DMAEMA-PBA) as representing poly(ethylene glycol methyl ether)-block-poly(2-dimethylaminoethylmethacrylate-4-bromoethylphenylboronic acid) which is a different compound than that shown in the figure (see page 2 item 4 and page 12 item 64). While most occurrences of the “mPEG-P(DMAEMA-PBA)” that are accompanied with part of its full name recite mPEG-block-poly(2-dimethylaminoethylmethacrylate-4-bromomethylphenylboronic acid), the specification should be clarified to employ one acronym per compound and not conflate multiple different chemical structures with same abbreviation.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites PVA methacrylate, but no structure is provided. The name is not a common term in the art such that the corresponding structure is readily identifiable. The connectivity of the methacrylate to the polyvinyl alcohol or presence of any additional atoms is not known, nor is the number of methacrylate groups.
Claim 8 recites a peroxisome catalase nanogel. These are not terms of art such that the corresponding structure is readily identifiable. The composition is not defined or further described in the specification. Thus its required components and their configuration is not known.
Claims 3 and 4 recite the limitation "the phenylboronic acid" in the second to last line.  There is insufficient antecedent basis for this limitation in the claims because the parent claims does not recite this functional group.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (previously cited) in view of Yu et al. (previously cited), Anderson et al. (previously cited), Davis et al. (previously cited),  Zhang et al. (Polymer Chemistry 2016 7:1494-1504)., Han et al. (Macromolecular Rapid Communications 2013 34:574-580), and Shen et al. (US Patent No. 10,640,592) as evidenced by Gu et al. ( previously cited). 
Li et al. teach pH responsive sub-micron micelles that encapsulate insulin and glucose oxidase (GOX) (see abstract, page 5458 first column second full paragraph, and figure 1; instant claims 1 and 5). The micelles are made from a diblock copolymer of polyethylene glycol and a pH responsive monomer that gradually release insulin due to the reaction of glucose with GOX that produces hydrogen peroxide and acid (see abstract and Anderson et al. figure 1A). The elected diblock copolymer is not taught nor is a microneedle configuration for a final delivery vehicle.
Anderson et al. teach glucose reactive microgels that contain insulin, GOX, and  catalase to react away the hydrogen peroxide made by the action of GOX on glucose (see abstract and paragraphs 11-12). The catalase is included to keep the hydrogen peroxide from yielding a toxic environment in the surrounding tissue and inactivating the GOX (see Gu et al. page 6759 second column last partial paragraph; instant claims 1 and 6). The insulin and GOX are taught to be encapsulated together or separately in populations of nanoparticles, while the catalase is contained in the microgel (see paragraphs 12-13). 
Yu et al. teach the delivery of insulin and GOX containing vesicles by generating a microneedle array from the vesicles (See abstract). The vesicles are loaded into a microneedle mold along with a hydrogel material that provides added mechanical integrity to yield a painless delivery vehicle (see page 8261 first column last partial paragraph). 
Davis et al. teach a sensor composed of a detector layer that includes an enzyme that reacts with a compound to be detected followed by a sample facing protectant layer, where the protectant layer contains catalase to react away undesired hydrogen peroxide and keep the hydrogen peroxide form interfering with the detection process (see column 11 line 44-column 12 line 7). 
Zhang et al. teach the utility of an oxidation sensitive polymer micelle for the delivery of insulin (see abstract). Here a diblock copolymer of polyethylene glycol and temperature responsive phenylboronic acid modified polymer block is employed (see Scheme 1). Hydrogen peroxide reacts with the phenylboronic acid modified polymer block such that phenyl boronic acid is removed and the remaining polymer is hydrophilic, thereby destabilizing the amphiphilic balance of the micelle and permitting drug release (see scheme 1 page 1495 first column and Song et al. scheme 1, figure 1 page 275 first column first partial paragraph).
Han et al. teach a diblock copolymer of poly(ethylene glycol) methyl ester and poly(dimethylaminoethylmethacrylate) that forms micelles and is envisioned for drug delivery (see abstract and page 574 first column). This polymer has the same structure as the instantly depicted mPEG-P(DMAEMA-PBA) of figure 2 prior to modification with a phenylboronic acid. Han et al. further teach that poly(dimethylaminoethylmethacrylate) is a temperature responsive polymer (see page 574 second column).
Shen et al. teach the quaternization of diethylaminomethacrylate with 4-bromomethylphenylboronic acid in order to confer oxidation sensitivity to polymers made from the monomer and employed as delivery vehicles (see abstract, compound 1, and columns 5-6 top portion). This quaternization retains the bromide as a counterion, as shown below.

    PNG
    media_image3.png
    465
    517
    media_image3.png
    Greyscale

They go on to teach that the reaction of hydrogen peroxide with the monomer results in the removal of the methylphenylboronic acid functional group and subsequently the removal of the amine group from the remaining diethylaminomethacrylate such that the much more hydrophilic acrylic acid is the remaining portion, as shown below (see column 7 line 45-column 8 line 20)
 
    PNG
    media_image4.png
    274
    292
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    236
    280
    media_image5.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a microneedle array glucose sensing and insulin delivery system patterned after the microgels of Anderson et al. and a modified version of the micelles of Li et al. This would provide painless, on-demand delivery of insulin via the reaction between glucose and GOX. Here the modified micelles of Li et al. would be provided, where insulin and GOX (glucose responsive enzyme) are encapsulated separately, and employed as the glucose responsive vesicles of Yu et al. In light of Anderson et al., who teach of the combined or separate populations of insulin and GOX nanoparticles in such gel based on-demand insulin delivery systems, this choice of configuration would have been obvious and had a reasonable expectation of success. The glucose-GOX reaction would produce hydrogen peroxide which would act on the polymer of the micelles to liberate more GOX and trigger the release of insulin.  It further would have been obvious to also follow the guidance of Anderson et al. and include catalase (hydrogen peroxide scavenging enzyme) in the system, but position it as detailed by Davis et al. Specifically, application of the catalase as a coating on the insulin and GOX micelle loaded microneedles would have been obvious as the application of the same technique to a similar product in order to yield the same improvement (e.g., provision of the catalase to eliminate hydrogen peroxide and keep it from yielding a toxic environment in the surrounding tissue and inactivating the GOX). Modification of the micelles to employ a different block copolymer that responds to the hydrogen peroxide environment generated by the glucose-GOX interaction, as suggested by Zhang et al., would have been obvious. Specifically employing the diblock copolymer of poly(ethylene glycol) methyl ester and poly(dimethylaminoethylmethacrylate) of Han et al., where a phenylboronic acid moiety as suggested by Zhang et al. is bound to the dimethylaminoethylmethacrylate groups via reaction with 4-bromomethylphenylbononic acid as taught by Shen et al. The result would be a polymer as depicted in the product of the first reaction of instant figure 2. The presence of hydrogen peroxide would convert the hydrophobic dimethylaminoethylmethacrylate modified with 4-bromomethylphenylbononic acid to hydrophilic acrylic acid groups and release the contents of the micelles. The insulin would dissociate from the micelles in the oxidative environment because this is how they are intended to function, as detailed by Li et al. and the device would function as a self-regulating insulin delivery system (see figure 3; instant claims 1 and 9). Therefore claims 1, 5-6 and 9 are obvious over Li et al. in view of Yu et al., Anderson et al., Davis et al.,  Zhang et al., Han et al., and Shen et al. as evidenced by Gu et al.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Yu et al., Anderson et al., Davis et al.,  Zhang et al., Han et al., and Shen et al. as evidenced by Gu et al. as applied to claims 1, 5-6 and 9 above, and further in view of Yang et al (Soft Matter 2013 9:8589–8599) and Deng et al. (ACS Macro Letters 2015 4:220−224).
Li et al. in view of Yu et al., Anderson et al., Davis et al.,  Zhang et al., Han et al., and Shen et al. as evidenced by Gu et al. render obvious the limitations of instant claim 1, where insulin and GOX containing micelles are loaded in a catalase coated microneedle array. The micelles are made of a block copolymer of polyethylene glycol and a phenylboronic acid modified polymer block. The micelles are not crosslinked.
Yang et al. teach glucose responsive insulin delivering micelles composed of a block copolymer of polyethylene glycol and a phenylboronic acid modified polymer block (see abstract and page 8590 first column second-third full paragraphs).  The micelles are crosslinked for added stability with the addition of a polymer that binds to the phenylboronic acid groups (see page 8590 first column second full paragraph and 8595 second column first full paragraph).
Deng et al. teach polyvinyl alcohol as a crosslinking agent for boronic acid containing polymers that forma boronate esters that are stable at low (acidic) pH (see abstract, page 220 second column second partial paragraph, and scheme 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polyvinyl alcohol in the micelles of Li et al. in view of Yu et al., Anderson et al., Davis et al.,  Zhang et al., Han et al., and Shen et al. as evidenced by Gu et al. to act as a crosslinker and stabilizer. This modification would have been obvious in light of Yang et al. who teach the same concept being applied for the same reason to a similarly configure insulin delivering micelle and Deng et al. who demonstrate the utility of polyvinyl alcohol as a crosslinker for the type of functional group bearing polymer in the modified micelles of Li et al. The modification would have been obvious as the application for same technique to a similar product in order to yield the same improvement and as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 3 is obvious over Li et al. in view of Yu et al., Anderson et al., Davis et al.,  Zhang et al.., Han et al., Shen et al., Yang et al., and Deng et al. as evidenced by Gu et al.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Yu et al., Anderson et al., Davis et al.,  Zhang et al., Han et al., and Shen et al. as evidenced by Gu et al. as applied to claims 1, 5-6 and 9 above, and further in view of Yang et al., Deng et al., Morgacheva et al. (Russian Journal of Applied Chemistry, 2015 88(4):617−621), Valo et al. (Journal of Controlled Release 2011 156:390–397), and Cao et al. (Journal of Drug Delivery Science and Technology 2016 35:1-7).
Li et al. in view of Yu et al., Anderson et al., Davis et al.,  Zhang et al., Han et al., and Shen et al. as evidenced by Gu et al. render obvious the limitations of instant claim 1, where insulin and GOX containing micelles are loaded in a catalase coated hydrogel microneedle array. The micelles are made of a block copolymer of polyethylene glycol and a phenylboronic acid modified polymer block. The micelles are not linked to the hydrogel microneedle matrix.
Yang et al. teach glucose responsive insulin delivering micelles composed of a block copolymer of polyethylene glycol and a phenylboronic acid modified polymer block (see abstract and page 8590 first column second-third full paragraphs).  The micelles are crosslinked for added stability with the addition of a polymer that binds to the phenylboronic acid groups (see page 8590 first column second full paragraph and 8595 second column first full paragraph).
Deng et al. teach polyvinyl alcohol as a crosslinking agent for boronic acid containing polymers that forma boronate esters that are stable at low (acidic) pH (see abstract, page 220 second column second partial paragraph, and scheme 2).
Morgacheva et al. teach polyvinyl alcohol with pendant methacrylate moieties as a material able to be crosslinked into a solid hydrogel for drug delivery (see abstract, page 617, and Scheme 1). This polymer is deemed to meet the instant limitation for PVA methacrylate. The polymer is converted into a gel via the action of an initiator on the vinyl groups in the methacrylate moieties.
Valo et al. teach that the immobilization of drug loaded particles in a matrix via bond formation improves the stability of the construct (see abstract). 
Cao et al. teach the production of a microneedle array that is made of polyvinyl alcohol (see abstract and figure 2). The polyvinyl alcohol and included drug particles are placed in a microneedle array mold and then solidified. The material was shown to elicit, little to no skin irritation, demonstrating its suitability for use in this role (see page 4 first column last partial paragraph-second column first partial paragraph and table 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the polyvinyl alcohol of Morgacheva et al. to generate the microneedle array of Li et al. in view of Yu et al., Anderson et al., Davis et al.,  Zhang et al., Han et al., and Shen et al. as evidenced by Gu et al. where the polymer would act as a crosslinker and stabilizer for the micelles via surface crosslinking. In addition, the process of polymerizing the polyvinyl alcohol into the needle shape via the methacrylate groups would also result in the micelles being covalently bound to the matrix by non-cleavable bonds. The choice of a polyvinyl alcohol to crosslink to micelles would have been obvious in light of Yang et al. who teach the same concept being applied for the same reason to a similarly configure insulin delivering micelle and Deng et al. who demonstrate the utility of polyvinyl alcohol as a crosslinker for type of functional group bearing polymer in the modified micelles of Li et al. The modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement and as the simple substitution of one known element for another in order to yield a predictable outcome. Given the teachings of Valo et al. of the usefulness of binding contained micelles to their surrounding matrix, the recognition of polyvinyl alcohol as a good choice for a microneedle matrix according to Cao et al., and the ability of the polyvinyl alcohol of Morgacheva et al. to be crosslinked into a solid, it would have been obvious to select the polyvinyl alcohol of Morgacheva et al. as the micelle crosslinking polyvinyl alcohol to provide the benefit of both surface crosslinking and matrix binding of the micelles within the hydrogel microneedles. Therefore claim 7 is obvious over Li et al. in view of Yu et al., Anderson et al., Davis et al.,  Zhang et al., Han et al., Shen et al., Yang et al., Deng et al., Morgacheva et al., Valo et al., and Cao et al. as evidenced by Gu et al.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615